Citation Nr: 0201512	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  00-14 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
legs.

2.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for back, 
hip and left foot disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G.H.



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1961 to August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for arthritis of 
both legs, and found that the veteran had not submitted new 
and material evidence to reopen his claims for service 
connection for a back condition, hip condition and a left 
foot condition.  In August 2001, a hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 
2001). 

The Board notes that in a September 2001 rating decision, the 
RO denied service connection for hepatitis C.  This issue has 
not been developed for appellate review and is not properly 
before the Board at this time.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Arthritis of the legs was not present during service or 
within one year of separation from service.

3.  The medical records do not show a diagnosis of arthritis 
of the legs.  

4.  In a rating decision dated in September 1992, the RO 
denied service connection for hip and back disorders and 
notified the veteran of that decision; he did not appeal. 

5.  The evidence received subsequent to the RO's final 
September 1992 decision does not bear directly and 
substantially upon the specific matter under consideration; 
is cumulative or redundant; and/or is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

6.  In a rating decision dated in September 1997, the RO 
denied service connection for a left foot disorder claimed as 
foot pain.  He filed a notice of disagreement and a statement 
of the case was issued; however, he did not perfect his 
appeal with a substantive appeal.

7.  The evidence received subsequent to the RO's final 
September 1997 decision does not bear directly and 
substantially upon the specific matter under consideration; 
is cumulative or redundant; and/or is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSIONS OF LAW

1.  Arthritis of the legs was not incurred in or aggravated 
by military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 
& Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001).

2.  The September 1992 RO decision that denied service 
connection for back and hip disorders became final.  38 
U.S.C.A. 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1992).

3.  No new and material evidence has been received, since the 
September 1992 decision of the RO, to reopen the claim of 
entitlement to service connection for back and hip disorders.  
38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) (2001).

4.  The September 1997 RO decision that denied service 
connection for a left foot disorder became final.  38 
U.S.C.A. 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1997).

5.  No new and material evidence has been received, since the 
September 1997 decision of the RO, to reopen the claim of 
entitlement to service connection for a left foot disorder.  
38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran to substantiate his claim.  During the pendency of 
the veteran's claim, VA's duty to assist claimants was 
modified by Congress.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. N o. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for his 
claim, as well as the evidence of record, by a May 2000 
statement of the case, and a June 2001 supplemental statement 
of the case.  Additionally, although the veteran's claim for 
service connection for arthritis was originally denied as not 
well grounded, in an April 2001 letter, he was specifically 
informed of the new Veterans Claims Assistance Act of 2000.  
He was informed of what evidence was necessary to establish 
entitlement to service connection, what information or 
evidence was still needed, and what he could do to help with 
his claim.  In June 2001, the veteran's claim was 
readjudicated based on all the evidence of record.  The 
veteran gave testimony in a personal hearing in August 2001 
and did not indicate that there was any additional, pertinent 
evidence which had not been obtained.  At the hearing, 
veteran testified that as of June 1998 (approximately 35 
years after service separation), he was granted Supplemental 
Security Income (SSI) benefits based on a back disorder.  
Hearing transcript, pages 9-10.  However, there is no 
indication that the associated SSI records contain 
information that is relevant to the veteran's appeal - that 
is, a nexus opinion that links such post-service disorder to 
service.  Accordingly, as these records do not appear 
relevant to the claim, there is no duty to obtain them.  See 
66 Fed. Reg. 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(1)(2)) (VA's duty to assist the veteran includes 
obtaining relevant records in the custody of a Federal 
department or agency or state or local governments).  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claim.

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
for service connection for arthritis and that additional 
assistance is not required.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 66 Fed. Reg. 45,620 (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
this case, the Board specifically finds that VA has met or 
exceeded the obligations of both the new and old criteria 
regarding the duty to assist.  There is no indication of 
existing evidence that could substantiate the claim that the 
RO has not obtained.  The veteran and his representative 
further plainly show through their statements and submissions 
of evidence that they understand the nature of the evidence 
needed to substantiate this claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

With regard to the claims to reopen, it is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See VCAA, Pub. L. N o. 106-
475, 114 Stat. 2096, now codified at 38 U.S.C. § 5103A(f).

I.  Service Connection for Arthritis of Both Legs.

Factual Background

The service medical records have been obtained by the RO and 
appear to be complete.  On examination at entry into service, 
the lower extremities were noted as "normal" by the 
examiner.  In January 1963, the veteran was treated for a 
complaint of pain in the left knee related to a football 
injury several years prior to entering service, and reinjured 
when he stepped into a hole while on a field training 
exercise.  He was diagnosed with a sprain to the left knee.  
X-ray examination was negative.  

On his separation examination in July 1963, the veteran 
complained of pain in his left leg.  He described the pain as 
muscular and located in the quadriceps.  He was seen by a 
doctor and prescribed a pain reliever but no diagnosis was 
given in the treatment records and the contemporaneous report 
of his medical examination at separation noted the lower 
extremities as "normal."

The RO has rendered several rating decisions prior to the 
current claim relating to the veteran's legs, specifically in 
September 1992, and in September 1997; however, neither 
decision has considered the veteran's claim of "arthritis" 
of the legs.  As such, this is considered a new claim.  See 
Ephraim v. Brown, 82 F.3d 399, 401-402 (Fed. Cir. 1996) (a 
new diagnosis of a new disorder, which is not inextricably 
intertwined with a previously denied claim and which was not 
considered at the time of the prior decision, constitutes a 
new claim and requires an initial adjudication of such 
claim).  Service connection for a left knee strain was denied 
by the RO in a September 1992 rating decision as no residuals 
were evident on examination at separation.  In the September 
1997 rating decision, the RO denied service connection for 
left leg nerve damage, left leg and foot pain.  The Board 
notes that in his January 1992 claim for service connection, 
his "leg" was included as one of his claimed disabilities, 
although the RO limited the decision to the issue of "left 
knee strain" which was the only diagnosed leg disorder shown 
in the service medical records.  It is significant that in 
conjunction with this claim, the veteran indicated that he 
did not recall seeing any doctors from 1963, the year of his 
separation from service, until 1965. 

VA outpatient treatment and hospitalization records dating 
from July 1991 to January 1992 are negative for any findings 
regarding the legs.  These records include several complete 
medical examinations conducted on admission to the VA 
hospital for treatment of substance abuse.

Treatment records were obtained from the Texas Department of 
Corrections showing treatment from April 1995 to January 
1997.  These include a report of physical examination of the 
veteran conducted in April 1995, on receipt of the veteran 
into incarceration.  Although the veteran gave a history of 
arthritis, which was acknowledged by the examiner, the only 
notation by the examiner on physical examination of the lower 
extremities was of good range of motion.  

VA outpatient treatment records from May 1997 to June 1997 
show treatment for degenerative joint disease of the lower 
back.  In June 1997 he was referred to the pain clinic with a 
diagnosis of lumbosacral degenerative joint disease with 
sciatic nerve root irritation on the left.  However, there 
are no findings in these records related to arthritis of the 
legs.  

In February 1999, the veteran filed his claim for, among 
other things, service connection for arthritis of the legs.  
He indicated that he was currently hospitalized at the VA 
Medical Center (VAMC) in Dallas for back surgery.  

Records were received from the VA North Texas Health Care 
System, which includes the VAMC in Dallas and outpatient 
treatment clinics, showing treatment dating from August 1998 
through April 1999, and from August 1999 through August 2000.  
These show that in 1999, the veteran underwent a lumbar 
decompression.  The operation report noted a 20-year history 
of leg pain under the statement of medical necessity, as well 
as a preoperative magnetic resonance imaging (MRI) which 
showed a significant stenosis at L4-L5.  In a June 2000 
report of the veteran's psychosocial history, prepared by a 
person identified as a "rehab tech," the veteran indicated 
that he had been diagnosed with spinal stenosis, along with 
arthritis, in his feet, legs, and fingers.  However, a review 
of the records does not reveal any diagnosis of arthritis of 
the legs.  A surgical progress note from January 2000 shows 
that the veteran was continuing to have radicular symptoms 
after his lumbar decompression.  The assessment was chronic 
back and bilateral lower extremity pain.  

In an August 2001 personal hearing, the veteran testified 
that he injured his back in the service when he was on night 
patrol in the jungle and fell off a hill into a palm tree.  
He added that he had been complaining about his condition for 
years, but it would never show up on an X-ray examination 
until 1997 when he was given an MRI.  He testified that he 
had been told by the doctors that the injury to his back was 
causing "the arthritis and the rest of my pains to occur."  
He indicated that the first time he had received treatment 
for his back was in 1997, at the VA Medical Center in Dallas.

Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  Certain chronic 
disabilities, such as arthritis, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Service connection will be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310 (2001).  Secondary 
service connection may also be warranted for a non-service 
connected disability when that disability is aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

Analysis

The service medical records do not reflect any diagnosis of 
arthritis.  Although the veteran complained of pain in his 
quadriceps on separation, and he was examined, this 
examination did not result in a diagnosis.  His lower 
extremities were noted as "normal" on examination at 
separation.  The Board has considered the presumptive 
provisions of 38 C.F.R. § 3.309(a); however, the record does 
not reflect any diagnosis of arthritis within the first 
postservice year and the veteran has indicated that he did 
not see any doctors during this period.

The Board has thoroughly reviewed the veteran's post service 
medical records.  While these records reflect numerous 
treatments for his back disorder, including surgery in 1999, 
and show diagnoses of degenerative changes in the back, these 
records are negative for any diagnosis of arthritis of the 
legs.  On at least one occasion, the veteran reported that he 
had arthritis of the legs, which was noted in the medical 
records.  However, evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

The veteran's statements that he has arthritis of the legs 
are not competent medical evidence of the disability.  
Arthritis is a medical diagnosis requiring a qualified 
medical opinion.  The evidence does not show that the veteran 
has the requisite education, training or experience to offer 
a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), 38 C.F.R. § 3.159(a)(1)(2001).

The Board recognizes the veteran has reported that he was 
diagnosed with arthritis in his legs; however, those 
statements are not supported by the medical evidence 
identified by the veteran.  There is no clinical evidence of 
arthritis in the legs, nor has the condition been linked to 
any incident of service or service-connected disability.  To 
the contrary, the medical evidence indicates that the 
veteran's leg complaints are more likely related to his 
nonservice-connected back disorder, as indicated by the 1999 
report of his lumbar decompression which noted a long history 
of leg pain under the statement of medical necessity.  
Indeed, this appears to be the basis of the veteran's 
argument as given in his August 2001 personal hearing.  To 
the extent that this may be a claim for secondary service 
connection, the Board merely notes that as he is not service 
connected for his back disability, he may not be service 
connected for a disability which is the proximate cause 
therefrom.  See 38 C.F.R. § 3.310 (2001), see also Allen v. 
Brown, 7 Vet. App. 439 (1995).

Thus, the Board is compelled to conclude that entitlement to 
service connection for arthritis of the legs is not warranted 
as the probative evidence does not demonstrate any findings 
of arthritis of the legs.  The United States Court of Appeals 
for Veterans Claims (Court) has held that absent proof of a 
present disability, there can be no valid claim.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Thus, in the absence of competent 
evidence of a current diagnosis of arthritis of the legs, the 
preponderance of the evidence is against the veteran's claim 
and service connection for arthritis of the legs cannot be 
established.  The Board notes that a remand of this issue for 
examination of the veteran is not warranted as the record 
does not demonstrate evidence of current diagnoses of 
arthritis of the legs or persistent or recurrent symptoms of 
disability, and that the claimed disability or symptoms may 
be associated with an incident of military service or with 
another service-connected disability.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4).  

II.  The Claims to Reopen.

Law and Regulations

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement.  If a statement of the 
case is issued, a substantive appeal must be filed within one 
year from the date of the notice of the result of the initial 
determination or within sixty days, whichever is later.  A 
determination on a claim by an agency of original 
jurisdiction of which the claimant is properly notified is 
final if the appeal is not perfected by the filing of a 
timely notice of disagreement and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2001).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2001).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  VA published final 
regulations implementing VCAA as to reopening claims on the 
basis of new and material evidence.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, this regulatory amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims which were received by VA on or after August 29, 2001.  
Id. at 45,630.  Since the veteran's application to reopen the 
claims of service connection was received by the RO prior to 
this date, the preexisting version of 38 C.F.R. § 3.156 
applies, and the Board need not determine which version of 
the regulation would be most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  All citations in 
this decision refer to the "old" version of 38 C.F.R. 
§ 3.156.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Analysis

The veteran's claims for service connection for "chronic hip 
and back pathology" were denied by the RO in a September 
1992 rating decision.  The RO noted chronic hip and back 
pathologies were not shown by the evidence of record.  The 
veteran did not appeal this decision and it became final.  
38 C.F.R. §§ 3.104, 20.1103 (1992).  

In a September 1997 rating decision, the RO denied service 
connection for a left foot disorder claimed as left foot 
pain.  In a conflicted rating decision, the RO noted that the 
evidence failed to show a disability for which compensation 
may be established, therefore this was not a well grounded 
claim which could be resolved.  The RO then noted that the 
service medical records were negative for diagnosis, 
treatment or other findings relating to left foot pain, 
adding that "the rule regarding benefit of reasonable doubt 
does not apply because the preponderance of evidence is 
unfavorable."  Thus, while the RO stated that the claim was 
denied as not well grounded, it actually applied a merits 
analysis considering all the evidence of record.  Although 
the veteran initiated an appeal with the filing of a notice 
of disagreement, and a statement of the case was issued in 
October 1997, he failed to perfect his appeal with the timely 
filing of a substantive appeal and the decision became final.  
38 C.F.R. §§ 3.104, 20.1103 (1997).

Subsequent to the unappealed September 1992 decision on the 
hip and back, and the September 1997 rating decision on the 
left foot, the veteran has submitted essentially only current 
records of treatment.  These consist of records from the 
Texas Department of Corrections dating from April 1995 to 
January 1997, and VA records dating no earlier than May 1997.  
Because the submitted evidence is fairly uncomplicated, the 
Board will consider all of the evidence together from the 
date of the earlier September 1992 final decision.

With regard to the records received from the Texas Department 
of Criminal Justice, these show a report of physical 
examination of the veteran in April 1995, conducted on 
receipt of the veteran into incarceration.  He gave a history 
of back injury in 1987, noted by the examiner as a gunshot 
wound.  The examiner also noted the veteran's history of 
arthritis, although on physical examination of the spine, 
upper and lower extremities, no abnormalities were noted, 
only that the veteran had good range of motion.  In May 1995, 
a nursing sick call protocol report shows that the veteran 
complained of pain in his left hip of one-week duration.  In 
June 1995, he complained of "arthritic pain" in his left 
hip.  On examination, he had mild swelling and tenderness in 
the left hip.  He described the onset as 5-6 months.  The 
diagnosis was osteoarthritis.  

A June 1997 medical certificate shows that the veteran was 
treated for a complaint that his left hip "goes out."  He 
also complained of numbness in his left foot.  The assessment 
was lumbosacral degenerative joint disease with left sciatic 
nerve irritation.  The veteran was treated for complaints of 
back and hip pain in November 1998.  The diagnoses were 
spinal stenosis and left hip pain.  He was seen again in 
December 1998 for hip and back pain.  The diagnostic 
impression was traumatic arthritis.  In 1999 the veteran 
underwent a lumbar decompression.  A surgical progress note 
from January 2000 shows that the veteran was continuing to 
have radicular symptoms after his lumbar decompression.  The 
assessment was chronic back and bilateral lower extremity 
pain.  

In an August 2001 personal hearing, the veteran testified 
that he injured his back in the service when he was on night 
patrol in the jungle and fell off a hill into a palm tree.  
He added that he had been complaining about his condition for 
years, but it would never show up on an X-ray examination 
until 1997 when he was given an MRI.  He testified that he 
had been told by the doctors that the injury to his back was 
causing "the arthritis and the rest of my pains to occur."  
He indicated that the first time he had received treatment 
for his back was in 1997, at the VA Medical Center in Dallas.

Based on a thorough review of the record, the Board finds 
that new and material evidence has not been submitted to 
reopen the claims for service connection for a back disorder, 
hip and left foot disorders.  The evidence above is new 
because, when submitted, it had not been previously 
considered.  On the other hand, the newly submitted evidence 
is not material or probative to the issue of entitlement to 
service connection for any of the claimed disabilities.  What 
was missing at the time of both the September 1992 and 
September 1997 final rating decisions was medical evidence 
that the veteran had back, hip or foot disorders and that 
these were related to service or any findings noted in his 
service medical records.  See 38 C.F.R. 3.303.

The new submissions do not provide such evidence.  The newly 
submitted post-service VA and private medical reports 
document that the veteran has had complaints of hip, back and 
foot pain; however, none of these reports provides any 
opinion or indication that the etiology of the currently 
conditions is the veteran's active service.  In fact, these 
reports seem to indicate that the veteran's complaints of hip 
and left foot pain may be the result of his back disorder, 
which is not service connected, and for which he did not 
receive treatment until 1997.  These reports, either by 
themselves or in connection with evidence previously 
assembled, are therefore not no significant that they must be 
considered to fairly decide the veteran's claims.  See 38 
C.F.R. 3.156(a).  In addition, these reports fail to identify 
any additional possible sources of probative medical records.

As a last matter, the Board finds that the transcript of the 
veteran's August 2001 personal hearing, and the various items 
of original correspondence he sent to the VA during the 
appeal period, are not material.  The Board does not doubt 
the veteran's sincere belief in the merits of his claims, but 
his hearing testimony and recent original correspondence are 
simply cumulative of his previous assertions.  They do not 
constitute medical evidence, since laypersons are not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  They are not probative to 
the critical issue of whether there is any relation between 
any current back, hip or left foot disorder, and his active 
service or findings within his service medical records. 


ORDER

Entitlement to service connection for arthritis of both legs 
is denied.

No new and material evidence sufficient to warrant reopening 
the claims of entitlement to a back disorder, a hip disorder, 
and a left foot disorder has been submitted.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

